                                                                                                           FILED
                                                                                                  2020 Feb-12 PM 12:06
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SAN FRANCISCO RESIDENCE                         ]
CLUB, INC., et al.,                             ]
                                                ]
       Plaintiffs,                              ]
                                                ]       Case Nos.:    2:14-CV-1953-KOB
v.                                              ]
                                                ]
LEADER, BULSO & NOLAN,                          ]
PLC, et al.,                                    ]
                                                ]
       Defendants.                              ]

                                  MEMORANDUM OPINION

       This matter comes before the court on Defendants Leader, Bulso & Nolan, PLC’s, and

Eugene Bulso’s motion for default judgment against Plaintiff/Counter-Defendant Grandview

Credit, LLC. (Doc. 242.) Because Grandview has failed to comply with the court’s order, the

court will GRANT Defendants’ motion.

       On July 14, 2016, the court granted Grandview’s attorney Deanna Weidner’s motion to

withdraw as counsel. (Doc. 80.) Because Grandview is not a natural person, the order stated that

Grandview’s lack of counsel would, after 30 days, “result in dismissal of Grandview Credit,

LLC’s claims as a party-plaintiff and entry of default on the counterclaims filed against it.” Id. at

1. See also Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (explaining that

corporate entities require counsel and cannot proceed pro se.) More than three years have

elapsed since this order, and Grandview remains without counsel.

       On December 20, 2019, the court granted Defendants’ motion for summary judgment to

dismiss all of Plaintiffs’ claims in this case; the court also granted Defendants’ motion as to

Plaintiffs’ liability regarding Defendants’ counterclaims, but the court denied Defendants’



                                                    1
motion concerning the amount of damages for their counterclaims. (Doc. 241.) After the

December 20, 2019 order, the sole triable issue in this case is the amount of damages for

Defendants’ counterclaims for unpaid attorneys’ fees and expenses.

       Defendants brought the instant motion on February 4, 2020, and ask the court, pursuant

to Federal Rule of Civil Procedure 55(b)(2), to enter a judgment of default against Grandview to

recover the attorneys’ fees at issue. (Doc. 242 at 1.) Defendants have offered affidavit testimony,

undisputed by Grandview, that Grandview owes Defendants $66,540 in outstanding legal fees

and expenses. (Doc. 207-1 at 2.) Defendants seek to recover this sum, plus a six percent annual

interest rate, calculated from the filing of Defendants’ counterclaim until the entry of judgment,

as provided by Ala. Codes § 8-8-1 and § 8-8-8. (Doc. 242 at 2.)

        Because Grandview failed to comply with the court’s July 14, 2016 order to obtain

counsel or face default judgment, the court will GRANT Defendants’ motion and ORDER

Grandview to pay Defendants $66,540, plus six percent interest for each year between the date

Defendants filed their counterclaim and the entry of the order that accompanies this

memorandum opinion. Defendants also ask the court to dismiss Grandview’s claims for failure to

prosecute. (Doc. 242 at 2.) Because the court has already dismissed all Plaintiffs’ claims in this

case (Doc. 241), this request is MOOT.

       The court DIRECTS the clerk to mail a copy of this memorandum opinion and

accompanying order to Grandview at the place of business where it was served. The court will

enter a separate order consistent with this opinion.

       DONE and ORDERED this 12th day of February, 2020.




                                                 2
____________________________________
KARON OWEN BOWDRE
UNITED STATES DISTRICT JUDGE




  3
